ORDER
This matter having been submitted to the Court on the report of the Disciplinary Review Board recommending that WILBERT J. MARTIN, JR. of TOMS RIVER, who was admitted to the Bar of this State in 1953, be publicly reprimanded,
And it appearing from the Disciplinary Review Board’s report that WILBERT J. MARTIN, JR., in his handling of five cases, engaged in behavior that displayed a pattern of neglect in violation of DR 6-101(A)(2), that he misrepresented to a client that her case was pending when he knew the case had been dismissed, in violation of DR 1-102(A)(4), and that he was grossly negligent in having allowed the foregoing matter to be dismissed for his failure to answer interrogatories, in violation of DR 6-101(A)(l).
And it further appearing that the foregoing misconduct taken in consideration with mitigating personal circumstances, attestations to respondent’s good character, and respondent’s acknowledgement of his misconduct and efforts to ensure that such conduct does not recur, calls for the imposition of a public reprimand; and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and WILBERT J. MARTIN, JR., is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said WILBERT J. MARTIN, JR., as an attorney at law of the State of New Jersey; and it is further
*444ORDERED that WILBERT J. MARTIN, JR., reimburse the Ethics Financial Committee for appropriate administrative costs.